FORM 6-K SECURITIES AND EXCHANGE COMMISSION  Washington D.C. 20549 Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of  the Securities Exchange Act of 1934 For period endingJuly 2014 GlaxoSmithKline plc (Name of registrant)  980 Great West Road, Brentford, Middlesex, TW8 9GS (Address of principal executive offices)  Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F  Form 20-F x Form 40-F    Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.  Yes No x ﻿ Notification of Transactions of Directors, Persons Discharging Managerial Responsibility or Connected Persons I give below details of the following increase in interests in Ordinary Shares in GlaxoSmithKline plc purchased at a price of 1565.78 pence per Share on 14 July 2014, in respect of the personal holding of the under-mentioned Connected Person following the re-investment of the dividend paid to shareholders on 10 July 2014. Director/PDMR Connected Person Ordinary Shares Mr P C Thomson Mrs K Thomson The Company was advised of this information on 18 July 2014. This notification relates to a transaction notified in accordance with Disclosure and Transparency Rule 3.1.4R(1)(c). V A Whyte Company Secretary 18 July 2014 ﻿ ﻿ SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorised.  GlaxoSmithKline plc (Registrant)  Date:July 18,2014 By:VICTORIA WHYTE Victoria Whyte Authorised Signatory for and on behalf of GlaxoSmithKline plc
